DETAILED ACTION
	This Office Action, based on application 17/037,445, is filed in response to applicant’s filing on 7 March 2022.  Claims 1-8 and 21-32 are currently pending and have been fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 7 March 2022 in response the Office Action mailed 6 January 2022, have been fully considered below.
Election/Restriction
Applicant’s election of Claims 1-8 without traverse including the cancellation to non-elected claims 9-20 is noted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Claim 32 recites “means for storing …” and “means for copying data …” and thus the claim is interpreted under 35 U.S.C. 112(f) with the “persistent data structure module” and “replication module”, respectively, providing the means for the recited functions as disclosed in the instant specification.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “persistent data structure ‘module’ configured to store …” (described in the specification beginning at [00236] as integrated or component of controller 1004, 1104, 1304, management module 1050, or commit agent 1020 ) and “replication ‘module’ configured to copy data …” (described in the specification beginning at [00287] and depicted a as a sub-component of the persistent data structure module in Fig 10B) in Claims 21-31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 


Claim Objections
The following claims are objected to because of the following informalities: 
Claims 7, 28, and 29: The claim recites multiple ‘portions’.  The claims are unclear as to whether or not ‘a portion of the file stored in the … buffers’ is the same portion as ‘a portion of the file stored in the … devices’ of the claim, or even whether or not the portion is the same portion as ‘at least a portion of a data structure’ of the parent claim.  Each portion should be identified using a descriptor (e.g. first portion, second portion, third portion, etc.) if they are to be treated differently; otherwise, same portions should be identified by ‘the’ or ‘said’ articles to properly reflect antecedent basis of the terms.  For the purposes of prior art examination, each portion may be interpreted either way (e.g. as being the same portion or different portions).
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 21-29, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANK et al (US Patent 7,392,429) in further view of MANTRI et al (US PGPub 2012/0084341).


With respect to Claims 1, 21, and 32, FRANK discloses a method/apparatuses comprising: 
storing at least a portion of a data structure (Col 4:2-3 – memory 112 may store information such as data structures) in a first volatile memory buffer (Fig 4, Preserved Data 212; Col 6:56-62 - memory may include volatile memory) within an isolation zone of a first non-volatile storage (Fig 4, Memory 210; Col 6:56-62 – memory may include non-volatile memory; Fig 4, Memory Controller 200 comprising I/O Circuit 206, Logical Unit 202, and Memory 210 comprise an ‘isolation zone’; Memory Controller 200 is analogous to an ‘isolation zone’ given the specification description at ¶[0150] reciting “The commit management apparatus 1122 may be tightly coupled {e.g. within an isolation zone 1301} …. The tight coupling may comprise … the same peripheral device”); and 
storing data of the data structure (Col 4:2-3 – memory 112 may store information such as data structures) to a second volatile memory buffer (Fig 4, Preserved Data 212; Col 6:56-62 - memory may include volatile memory; Col 6:45-55 – the memory controller of Fig 4 is for use in a computer; Col 3:41-44 – Fig 2 illustrates a representative computer including memory controller, and computer may be any device of Fig 1; Fig 1 illustrates multiple devices – claimed ‘second volatile memory buffer’ analogous to a second device different from the device with first volatile memory buffer) within an isolation zone of a second non-volatile storage device (Fig 4, Memory 210; Col 6:56-62 – memory may include non-volatile memory; Fig 4, Memory Controller 200 comprising I/O Circuit 206, Logical Unit 202, and Memory 210 comprise an ‘isolation zone’; Memory Controller 200 is analogous to an ‘isolation zone’ given the specification description at ¶[0150] reciting “The commit management apparatus 1122 may be tightly coupled {e.g. within an isolation zone 1301} …. The tight coupling may comprise … the same peripheral device”) such that both the first and second non-volatile storage devices ensure persistence of the data structure (Abstract – persistency of data in a volatile memory may be maintained by a supplemental power source).  See EXAMINER’S NOTE below.
FRANK may not explicitly disclose wherein storing data of the data structure to a second memory buffer is copying data of the data structure to a second memory buffer.
(¶[0001] – clients may transmit and synchronize objects with other clients; Fig 3 – various objects 14 are shared among Client 2 and 3 and stored in respective Data Stores 32).
FRANK and MANTRI are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of FRANK and MANTRI before him or her, to modify the network system of FRANK to include copying data between clients as taught by MANTRI.  A motivation for doing so would have been to enable a uniform computing experience across devices (¶[0017]); another motivation would be for data protection purposes due to maintaining redundant copies of data.  Therefore, it would have been obvious to combine FRANK and MANTRI to obtain the invention as specified in the instant claims.

EXAMINER’S NOTE:  Claim 1 (and similarly Claims 21 and 32) recites “copying data of the data structure to a second volatile memory buffer”.  The Office notes the claims are not limited to providing a source of the data of the data structure, and further notes the claims are not limited as to whether the data of the data structure is “at least a portion” of the data structure stored in the first volatile memory buffer.  As such, the claims may be interpreted more broadly than intended by the applicant.


With respect to Claims 2 and 22, the combination of FRANK and MANTRI disclose the method/apparatus of each respective parent claim.
FRANK further discloses wherein copying the data of the data structure is performed over a network interface from the first non-volatile storage device to the second non-volatile storage device (Fig 1, network 10 enables computing devices including 12, 22, 30, and 34 to communicate with each other; Col 3: 26-40).  

Claims 3, 23, and 24, the combination of FRANK and MANTRI disclose the method/apparatus of each respective parent claim.
FRANK further discloses wherein the network interface is independent of a processor and a host volatile memory of a host computing device (Fig 3, Communication Connections 124 {‘network interface’} is depicted as separate from Processor 110 and Volatile Memory 114; Col 4: 21-37).  

With respect to Claims 4 and 25, the combination of FRANK and MANTRI disclose the method/apparatus of each respective parent claim.
FRANK further discloses wherein the network interface comprises one or more of a serial bus, a parallel bus, a peripheral component interconnect (PCI) interface, a PCI express (PCIe) interface, a universal serial bus (USB), an Ethernet interface, a small computer system interface (SCSI), and an advance technology attachment (ATA) interface (Col 3: 31-40 – computers may be connected to the network via an ethernet connection; Fig 3, Communication Connections is coupled to system bus 130; Col 4: 55-63 – system bus may be several types of architectures including PCI).  

With respect to Claims 5 and 26, the combination of FRANK and MANTRI disclose the method/apparatus of each respective parent claim.
MANTRI further discloses wherein the data structure is accessible to both an application for the first non-volatile storage device and an application for the second non-volatile storage device (¶[0017] – computing devices may be configured to provide access to a same set of applications configured in the same set of objects including files, data objects, etc.).  

With respect to Claims 6 and 27, the combination of FRANK and MANTRI disclose the method/apparatus of each respective parent claim. 
 (Abstact – objects e.g. files may be synchronized across clients) associated with a filename (¶[0016] – objects may be named e.g. “Lab Report.xlsx”).  

With respect to Claims 7, 28, and 29, the combination of FRANK and MANTRI disclose the method/apparatus of each respective parent claim. 
FRANK further discloses wherein: a portion of the file is stored in the first and second volatile memory buffers, and a portion of the file is stored on the first and second non-volatile storage devices (Col 4:2-3 – memory 112 may store information such as data structures; Fig 4, Preserved Data 212; Col 6:56-62 - memory may include volatile memory; since the parent claim limits the volatile buffers as being within in an isolation zone of a respective non-volatile memory device, the portion of the file stored in the buffer is also stored in the respective non-volatile memory).  

With respect to Claim 31, the combination of FRANK and MANTRI disclose the apparatus of claim 21.
MANTRI further discloses wherein the data of the data structure comprises one or more updates to the data structure (¶[0015] – updated objects may be propagated to other clients via synchronization).  

Claims 8 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over FRANK in further view of MANTRI and RUBERG et al (US PGPub 2010/0106917).

With respect to Claims 8 and 30, the combination of FRANK and MANTRI disclose the method/apparatus of each respective parent claim.
(¶[0015] – updated objects may be propagated to other clients via synchronization).
FRANK and MANTRI may not explicitly disclose wherein copying the data of the data structure is performed at a byte granularity.  
However, RUBERG discloses wherein copying the data of the data structure is performed at a byte granularity (¶[0089] – network packets may start on an odd transfer boundary e.g. the second byte of a four byte transfer).
FRANK, MANTRI, and RUBERG are analogous art because they are from the same field of endeavor of storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of FRANK, MANTRI, and RUBERG before him or her, to modify the network system of the combination of FRANK and MANTRI to include transferring network data in bytes as taught by RUBERG.  A motivation for doing so would have been to define a whole data quantity required to complete a transfer command that minimizes the number of bits in order to reduce network latency (¶[0086]); another motivation would be for data protection purposes due to maintaining redundant copies of data.  Therefore, it would have been obvious to combine FRANK, MANTRI, and RUBERG to obtain the invention as specified in the instant claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure teach similar storage management techniques of maintaining data structures in volatile and non-volatile memories.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137